DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
Claim(s) 1-10, 24, 25 as filed 5/4/2021 is/are allowed. Claim(s) 23 is/are hereby cancelled.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Marshall Brown on 8/12/2021.
The application has been amended as follows: 
----
Claim(s) 23 as filed on 5/4/2021, is/are hereby cancelled.
Please amend claim 1 and add claims 24 and 25.
1. (Currently Amended) A filter cartridge comprising:
a filter medium of cylindrical shape defining a central axis;
a first flange, said first flange being an open flange and comprising:
a central opening defining a filtered fluid outlet, a first face and a second face opposite to the first face, said filter medium being fixed to the second face of the first flange;

characterized in that said cylindrical extension is traversed by at least one vent, and in that a first joint element is provided at a first position of the cylindrical extension and a second joint element is provided on a second position of the cylindrical extension, the first joint element being axially offset from the second joint element with respect to the central axis so that said at least one vent is positioned between the first joint element and the second joint element with respect to the central axis;
wherein the first joint element is radially offset from the second joint element with respect to the central axis.

24. (New) A filter cartridge comprising:
a filter medium of cylindrical shape defining a central axis;
a first flange, said first flange being an open flange and comprising:
a central opening defining a filtered fluid outlet, a first face and a second face opposite to the first face, said filter medium being fixed to the second face of the first flange;
a cylindrical extension extending from said first face along the central axis and projecting outwardly from said central opening, said cylindrical extension having an outer face and an inner face;
characterized in that said cylindrical extension is traversed by at least one vent, and in that a first joint element is provided at a first position of the cylindrical extension and a second joint element is provided on a second position of the cylindrical extension, the first joint element being axially offset from the second joint element with respect to the central axis so 
wherein said first joint element is positioned bearing against the first face of the first flange and on the inner face wall of said cylindrical extension.

25. (New) A filter cartridge comprising:
a filter medium of cylindrical shape defining a central axis;
a first flange, said first flange being an open flange and comprising:
a central opening defining a filtered fluid outlet, a first face and a second face opposite to the first face, said filter medium being fixed to the second face of the first flange;
a cylindrical extension extending from said first face along the central axis and projecting outwardly from said central opening, said cylindrical extension having an outer face and an inner face;
characterized in that said cylindrical extension is traversed by at least one vent, and in that a first joint element is provided at a first position of the cylindrical extension and a second joint element is provided on a second position of the cylindrical extension, the first joint element being axially offset from the second joint element with respect to the central axis so that said at least one vent is positioned between the first joint element and the second joint element with respect to the central axis;
wherein said second joint element is a lip seal and is inserted on a stop extending from said cylindrical extension.
----


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Waqaas Ali whose telephone number is (571) 270-0235.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-271-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WAQAAS ALI/
Primary Examiner, Art Unit 1777